—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered June 17, 1993, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second violent felony offender, to 4 to 8 years, unanimously affirmed.
The sentencing court properly rejected defendant’s constitutional challenge to his status as a second violent felony offender. Defendant did not prove that he was denied effective assistance of counsel in connection with his prior felony conviction upon a guilty plea on grounds prior counsel failed to request that sentencing court grant defendant youthful offender status, where defendant’s prison plea was to a lesser charge of that indictment and he received a " 'lenient and beneficial’ ” sentence (People v Vega, 158 AD2d 258, 259, lv denied 75 NY2d 925). Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.